Citation Nr: 0638440	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to an increased evaluation for service-
connected left knee lateral meniscal tear, status post left 
knee arthroscopy, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for service-
connected right shoulder impingement syndrome, with 
degenerative changes, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for service-
connected postoperative residuals of an osteocytic lesion 
with abscess of the right fourth metatarsal.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

By correspondence dated in September 2005, the veteran 
claimed entitlement to service connection for a lumbar spine 
disorder.  During the veteran's July 2006 hearing before the 
Board, his representative raised the issue of entitlement to 
service connection to a stomach disorder, to include as 
secondary to a service-connected disorder.  As these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate disposition.

The issues of entitlement to an increased evaluation for left 
knee lateral meniscal tear, status post left knee 
arthroscopy; entitlement to an increased evaluation for right 
shoulder impingement syndrome, with degenerative changes; 
entitlement to a compensable evaluation for postoperative 
residuals of an osteocytic lesion with abscess of the right 
fourth metatarsal, and entitlement to an initial rating in 
excess of 10 percent for left shoulder impingement with 
degenerative changes are addressed in the Remand portion of 
the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service medical records show treatment for 
neck muscle spasms in March 1983 and November 1994, and 
generalized back pain in April 1989.

2.  The veteran has current diagnoses of cervical 
degenerative spine disease, and thoracic degenerative spinal 
disease with compression fracture changes at T5-T8.

3.  The evidence of record does not relate the veteran's 
cervical spine disorder or his thoracic spine disorder to his 
military service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A thoracic spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005 satisfied the duty to notify 
provisions; an additional letter was sent in July 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records and VA medical treatment records have 
been obtained; the veteran has not identified any pertinent 
private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
January 2005 and June 2005.  38 C.F.R. § 3.159(c)(4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Cervical Spine Disorder

The veteran's service medical records show that he was first 
treated for neck muscle spasms in March 1983.  He was again 
treated for neck muscle spasms in November 1994, at which 
time military physician found that the origin of the 
symptomatology was likely a shoulder strain, as opposed to 
cervical arthritis with radiculopathy.  To that end, a 
November 1994 cervical spine x-ray was found to be within 
normal limits.  

The entirety of the veteran's postservice treatment for his 
cervical spine disorder was conducted at VA facilities.  The 
first evidence of treatment is dated in July 1998, when the 
veteran reported general back pain and was found to have back 
spasms.  The March 2003 VA examination diagnosed degenerative 
joint disease of the back.  A multiresonant imaging scan 
(MRI) taken at that time showed no evidence of fracture, 
subluxation, or prevertebral soft tissue abnormality, with 
intact neural foramina and intervertebral disc spaces.  
However, outpatient treatment records dated from September 
2003 through December 2003 note cervical nerve impingement.  
A December 2003 cervical spine MRI showed paracentral 
osteophytic ridging at C5-C6; a February 2004 x-ray showed 
minimal degenerative changes at the same location.  
Outpatient treatment records beginning in February 2004 noted 
cervical spondylosis, for which facet joint injections were 
given through March 2005.  Finally, the January 2005 VA 
examination diagnosed cervical degenerative spine disease.

Despite the above, the evidence of record does not show that 
the veteran's cervical spine disorder is related to his 
military service.  The only opinion of record which speaks to 
the etiology of the veteran's cervical spine disorder, the 
June 2005 addendum to the January 2005 VA examination, 
clearly states that the degenerative changes of the cervical 
and dorsal spine are not related to service.  Additionally, 
the Board has considered the veteran's testimony and written 
arguments submitted with regard to his claim that his 
cervical spine disorder originated in service.  However, the 
veteran's statements are not competent evidence of a nexus 
between his cervical spine disorder and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Because the evidence does not show a nexus between the 
veteran's current cervical spine disorder and his military 
service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Spine Disorder

The veteran's service medical records show evidence of 
treatment for generalized back pain in April 1989.  The first 
postservice evidence of treatment is a July 1998 VA 
outpatient treatment record, wherein the veteran reported 
general back pain and was found to have back spasms.  
Beginning in December 2002, the veteran reported thoracic 
back pain.  The March 2003 VA examination diagnosed 
degenerative joint disease of the back.  A thoracic spine x-
ray taken at that time showed remote mid-thoracic spine 
compression deformities involving the level of T5 through T8, 
with the most advanced change at the T7 level, with 
associated mild degenerative disc disease at those related 
remote vertebral compression fractures.  In July 2004, the 
veteran reported that his upper back pain had existed for 10 
years.  The January 2005 VA examination diagnosed the veteran 
with thoracic degenerative spinal disease, with compression 
fracture changes at 
T5-T8, worst at T7.

Despite the above, the evidence of record does not show that 
the veteran's thoracic spine disorder is related to his 
military service.  The only opinion of record which speaks to 
the etiology of the veteran's thoracic spine disorder, the 
June 2005 addendum to the January 2005 VA examination, 
clearly states that the compression vertebral changes of the 
dorsal thoracic spine are not related to service.  
Additionally, the Board has considered the veteran's 
testimony and written arguments submitted with regard to his 
claim that his thoracic spine disorder originated in service.  
However, as previously explained, the veteran's statements 
are not competent evidence of a nexus between his thoracic 
spine disorder and his military service.  See Espiritu, 2 
Vet. App. at 494-495.

Because the evidence does not show a nexus between the 
veteran's current thoracic spine disorder and his military 
service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracic spine disorder is denied.


REMAND

The veteran's last VA examination with regard to his left 
knee lateral meniscal tear, status post left knee 
arthroscopy; right shoulder impingement syndrome, with 
degenerative changes; and postoperative residuals of an 
osteocytic lesion with abscess of the right fourth 
metatarsal, was conducted in March 2003.  The veteran has 
been treated as an outpatient at VA facilities for these 
disorders since that time, and he testified at the July 2006 
Board hearing that his disabilities had increased in severity 
since the last VA examination.

The Court of Appeals for Veterans Claims has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the last VA examination conducted to evaluate 
the veteran's service-connected disabilities is now almost 4 
years old, and the veteran contends that manifestations of 
his service-connected disorders on appeal have increased in 
severity, a new medical examination is in order to determine 
the current extent of his symptomatology.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).

Service connection for left shoulder impingement with 
degenerative changes was granted by a rating decision dated 
in July 2005, and a 10 percent evaluation was assigned.  The 
veteran was notified of this decision in August 2005.  At the 
veteran's hearing before the Board, the veteran's 
representative indicated that he believed the issue of an 
initial rating in excess of 10 percent for the veteran's left 
shoulder was on appeal.  However, prior to this time, the 
record does not show that a notice of disagreement had been 
received by VA.  Nevertheless, the Board will accept the 
hearing transcript as the notice of disagreement to the 
rating decision dated in July 2005 that assigned an initial 
rating to the veteran's service-connected left shoulder 
disorder.  As such, a statement of the case must be issued.  
While it is true that the veteran has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
issue to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

Accordingly, these issues are remanded for the following 
actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and extent of his service-
connected left knee lateral meniscal 
tear, status post left knee 
arthroscopy; right shoulder impingement 
syndrome, with degenerative changes; 
and postoperative residuals of an 
osteocytic lesion with abscess of the 
right fourth metatarsal.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must be requested to comment 
as to the presence or absence of each 
symptom and finding required under the 
rating criteria, and, where present, 
the frequency and/or severity of each 
symptom and finding.  

With regard to the veteran's 
service-connected left knee disorder, 
pertinent symptomatology and findings 
must include range of motion of the 
left knee, and the frequency of 
locking, pain, and effusion, if found; 
as well as any evidence of subluxation 
and instability.  

With regard to the veteran's 
service-connected right shoulder 
disorder, pertinent symptomatology and 
findings must include range of motion 
of the right arm; as well as any 
impairment of the humerus, if any, to 
include flail shoulder or false flail 
joint, and recurrent dislocation.  

With regard to the veteran's 
service-connected right fourth 
metatarsal, pertinent symptomatology 
and findings must include range of 
motion of the right fourth metatarsal, 
to include any evidence of favorable or 
unfavorable ankylosis.  

With regard to all of these service-
connected disorders, the examiner must 
discuss whether there is evidence of 
weakness, fatigability, lack of 
coordination, restricted or excess 
movement of the joint, or, pain on 
movement, and, if any of these are 
present, comment upon any functional 
limitation caused thereby.  
Specifically, the examiner must report 
the range of motion of the affected 
joint(s), expressed in degrees with 
standard ranges provided for comparison 
purposes.  If there is any evidence of 
pain or tenderness within the range of 
motion reported, the examiner must 
state whether the pain or tenderness 
found constitutes painful motion; and 
determine whether, and if so, how much, 
additional loss of motion exists beyond 
that shown without pain.  

If the examiner is unable to provide 
any of the requested information with 
any degree of medical certainty, the 
examiner must clearly state same, and 
explain why.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination(s) scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination(s), documentation must be 
obtained which shows that notice 
scheduling the examination(s) was sent 
to the last known address.  It must 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

3.  Issuance of a statement of the case 
and notification of the veteran's 
appellate rights on the issue of an 
initial rating in excess of 10 percent 
for left shoulder impingement with 
degenerative changes is necessary.  
38 C.F.R. § 19.26 (2006).  The veteran 
and his representative are reminded 
that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the July 2005 
rating decision must be filed.  
38 C.F.R. § 20.202 (2006).  If the 
veteran perfects an appeal as to this 
issue, the issue must be returned to 
the Board for appellate review. 

4.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claims for increased 
evaluation for left knee lateral 
meniscal tear, status post left knee 
arthroscopy; right shoulder impingement 
syndrome, with degenerative changes; 
and postoperative residuals of an 
osteocytic lesion with abscess of the 
right fourth metatarsal.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


